DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-34 and 36-39 are pending as amended on 2/3/21.

Election/Restrictions
Applicant’s election without traverse of Group III (claims 24-34 and 36-39) and species wherein the polyimide is prepared from tetrahydrofurantetracarboxylic acid and ethylenediamine, and wherein coating is performed in processing step (b), in the reply filed on 2/3/21 is acknowledged.
Claims 17-23 (non-elected invention) and claims 29-31 and 38 (non-elected species) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, 32-34, 36, 37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 24 recites the limitation "the coating" in step (c).  There is insufficient antecedent basis for this limitation in the claim. In particular, there is no previous recitation of a coating or coating step, and therefore it is not clear what is being referred to by “the coating” in step (c), or whether a step of coating is required by the claim. For examination purposes, “the coating” has been interpreted as referring to the aqueous solution of step (b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-28, 32, 34, 36, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo et al (JP 2000319389; included machine translation cited herein) in view of Alvino (US 3730941).
As to claims 24-28, 32 and 34, Echigo discloses a method to provide a polyimide coating having good physical properties [0006]. 
As to instant (a): 
Echigo teaches adding tetracarboxylic acid to water, followed by addition of diamine to water, thereby forming a homogeneous solution of salt dissolved in water. 
As to instant (b):
Echigo discloses applying the aqueous solution on a substrate (including by using a bar coater, corresponding to drawing a film as presently recited in claim 28) and drying to remove solvent [0022, paragraph bridging pp 4-5]. The application on a substrate disclosed by Echigo corresponds to the presently recited processing step (and particularly, to drying the coating prior to polycondensation, as recited in claim 27).
As to instant (c): 
Echigo discloses performing imidization by heating the coating film to a temperature of 300-350 C [0022, paragraph bridging pp 4-5], which corresponds to polycondensation by heating (at a temperature higher than the solid state polymerization temperature) to give a cured polyimide coating, as presently recited. 
As to the tetracarboxylic acid:
Echigo discloses that the tetracarboxylic acid has the following structure (see original, page 4): 

    PNG
    media_image1.png
    120
    336
    media_image1.png
    Greyscale
,
wherein R’ is aromatic or aliphatic and R”1 and R”2 can be hydrogen [0007]. Echigo discloses a variety of suitable R’ structures, including (see original, p 6)

    PNG
    media_image2.png
    189
    532
    media_image2.png
    Greyscale
,
however, Echigo fails to specifically name and R’ structure corresponding to tetrahydrofurantetracarboxylic acid (i.e.,  
    PNG
    media_image3.png
    127
    175
    media_image3.png
    Greyscale
).
Alvino discloses that imide polymers prepared by use of tetrahydrofurantetracarboxylic dianhydride provide films having good adhesive properties and are nearly colorless (col 1, lines 16-19). Alvino teaches that the aliphatic bonds together with the heterocyclic oxygen give the distinctive properties (col 4, lines 21-23). 
In light of Echigo’s disclosure of various types of suitable R’ structures which can be selected to provide the polyimide coating, including both aromatic and nonaromatic, the person having ordinary skill in the art would have understood how to vary the R’ structure when performing the process described by Echigo, and would have had a reasonable expectation of success in doing so. In particular, in light of Alvino, the 
    PNG
    media_image3.png
    127
    175
    media_image3.png
    Greyscale
, as disclosed by Alvino, in order to provide Echigo’s coating with the desired properties associated with the monomers (e.g., improved adhesion and/or colorlessness).
As to claims 36, 37 and 39, modified Echigo suggests a method according to claim 34, as set forth above. With regard to the diamine, Echigo discloses utilizing a diamine according to formula (1) (see original, p 4), and discloses various suitable “R” groups, including –(CH2)2- (see p 6 of original), which corresponds to ethylenediamine, as recited in claim 36. When producing a polyimide according to the method of modified Echigo, it would have been obvious to the person having ordinary skill in the art to have utilized any diamine according to Echigo’s formula (1), including a diamine having a –(CH2)2- R group, as disclosed by Echigo. Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). A salt of ethylenediamine and tetrahydrofurantetracarboxylic acid and resulting polyimide, as formed in the method suggested by modified Echigo, correspond to the salt and polyimide recited in claims 37 and 39. 

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo et al (JP 2000319389; included machine translation cited herein) in view of Alvino (US 3730941), and further in view of Jeol (US 2014/0342628) and Grolman et al (WO 2013/014236).
The rejection over Echigo and Alvino above is incorporated here by reference.
Modified Echigo suggests a method according to claim 32, as set forth above. 
Echigo fails to specifically teach precipitation of the salt by addition of organic solvent for storage prior to polycondensation. 
Jeol teaches a polyimide obtained by polymerization of an ammonium carboxylate salt [0018, 0023]. With regard to the formation and recovery of solid salt (prior to polymerization), Jeol names water as a solvent for the salt [0139], and teaches that where the salt is dissolved in solution, it is possible to recover it by causing it to precipitate by addition of a nonsolvent [0141]. The person having ordinary skill in the art would have recognized that recovery of a solid salt from a solution would facilitate storage and transport to a different location for subsequent polymerization. If evidence is needed to establish that this concept was known in the art, Grolman discloses that, for a similar process (involving utilizing diamine/dicarboxylic salts as starting materials for polyamides, p 1, lines 3-9), storing times of aqueous salt solutions are limited due to unwanted polymerization, and shipping caustic hazardous aqueous solutions is dangerous. Grolman teaches that stable, free flowing powder recovered by adding a non-solvent to the solution is easily shipped for use at remove locations (p 1, lines 16-27). 
In light of the teachings of Jeol and Grolman, the person having ordinary skill in the art would have been motivated to add a non-solvent (i.e., organic solvent) to an aqueous ammonium carboxylate solution (ultimately intended for polymerization) in order to precipitate a powder for convenient, stable and less hazardous storage and shipping. It would have been obvious to the person having ordinary skill in the art, therefore, to have produced a polyimide according to the method of modified Echigo by including a step of adding an organic solvent to the aqueous ammonium carboxylate solution in order to precipitate a solid salt for storage/transport (as disclosed in Jeol and Grolman) prior to polycondensation, thereby arriving at the presently claimed subject matter.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RACHEL KAHN/           Primary Examiner, Art Unit 1766